UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 0-2500111 Federated National Holding Company (Exact name of registrant as specified in its charter) Florida 65-0248866 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 14050 N.W. 14th Street, Suite 180, Sunrise, Florida 33323 (Address of principal executive offices) (Zip Code) 954-581-9993 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has electronically submitted and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value –8,120,423 outstanding as of May 9, 2013 1 FEDERATED NATIONAL HOLDING COMPANY INDEX PART I: FINANCIAL INFORMATION PAGE ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 49 ITEM 4 Controls and Procedures 51 PART II: OTHER INFORMATION ITEM 1 Legal Proceedings 52 ITEM 1A Risk Factors 52 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 52 ITEM 3 Defaults upon Senior Securities 52 ITEM 4 Mine Safety Disclosures 52 ITEM 5 Other Information 52 ITEM 6 Exhibits 53 SIGNATURES 54 2 Index PART I: FINANCIAL INFORMATION Item 1 Financial Statements FEDERATED NATIONAL HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (UNAUDITED) Period Ending March 31, 2013 December 31, 2012 ASSETS (Dollars in Thousands) Investments Debt maturities, available for sale, at fair value $ $ Debt maturities, held to maturity, at amortized cost Equity securities, available for sale, at fair value Total investments Cash and short term investments Prepaid reinsurance premiums Premiums receivable, net of allowance for credit losses of $69 and $69, respectively Reinsurance recoverable, net Deferred policy acquisition costs Deferred income taxes, net Income taxes receivable - 39 Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Unpaid losses and LAE $ $ Unearned premiums Premiums deposits and customer credit balances Bank overdraft Income taxes payable 77 - Accounts payable and accrued expenses Total liabilities Shareholders' equity: Common stock, $0.01 par value. Authorized 25,000,000 shares; issued and outstanding 7,984,922 and 7,979,488, respectively 80 80 Preferred stock, $0.01 par value. Authorized 1,000,000 shares; none issued or outstanding - - Additional paid-in capital Accumulated other comprehensive income Unrealized net gains on investments, available for sale Total accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ SEE ACCOMPANYING NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3 Index FEDERATED NATIONAL HOLDING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (Dollars in Thousands) Revenue: Gross premiums written $ $ Gross premiums ceded ) ) Net premiums written Decrease in prepaid reinsurance premiums ) ) Increase in unearned premiums ) ) Net change in prepaid reinsurance premiums and unearned premiums ) ) Net premiums earned Commission income Finance revenue Managing general agent fees Net investment income Net realized investment gains (losses) ) Regulatory assessments recovered - - Other income 20 Total revenue Expenses: Losses and LAE Operating and underwriting expenses Salaries and wages Policy acquisition costs - amortization Total expenses Income before provision for income tax expense Provision for income tax expense Net income $ $ Net income per share - basic $ $ Net income per share - diluted $ $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Dividends paid per share $ $ - SEE ACCOMPANYING NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4 Index FEDERATED NATIONAL HOLDING COMPANY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, (Dollars in Thousands) Net income $ $ Change in net unrealized gains on investments available for sale Comprehensive income before tax Income tax expense related to items of other comprehensive income ) ) Comprehensive income $ $ SEE ACCOMPANYING NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5 Index FEDERATED NATIONAL HOLDING COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (Dollars in Thousands) Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of investment premium discount, net Depreciation and amortization of property plant and equipment, net 53 48 Net realized investment (gains) losses ) 10 Provision for credit losses, net - 0 Recovery for uncollectible premiums receivable - (2
